DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-20 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter “computer-readable storage medium”. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of memory medium storing program. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2014/164304 A1 to QUALCOM INCORPORATED (hereinafter “QUALCOMM”).
Regarding claim 1, QUALCOMM discloses a computer-implemented method, comprising: receiving, at a computing device that is associated with a called user, a call from a calling computing device that is associated with a calling user (paragraphs [0035] and [0036]);
 in response to receiving the call, determining, by the computing device, that data associated with the called user indicates that the called user will not respond to the call (paragraphs [0034]-[0036]; intended recipient of the communication (i.e., the communication device user) is unavailable or fails to answer a call from the caller); in response to determining that the called user will not respond to the call,  inferring, by the computing device, an informational need of the calling user (paragraphs [0034-[0036]; a communication device to respond to a caller based on an intent of the caller as determined by an intent engine and the caller's privilege level); and automatically providing, from the computing device to the calling computing device, information associated with the called user and that satisfies the inferred informational need of the calling user (paragraphs [0040] and [0041]; when the caller's speech input is a question or request for information, the intent engine may analyze the words and/or phrases in the speech input to identify a relevant answer or information source. The relevant information source may be resident on the intended recipient's communication device or may be available via network connections. Relevant information sources may include calendar applications, social networking applications, email mailboxes, contact lists, voice mailboxes, communication device memory, and communication device settings).

Regarding claim 2, QUALCOMM discloses the method of claim 1, the method further comprising: after determining that the data associated with the called user indicates that the called user will not respond to the call, receiving audio data from the calling computing device, wherein inferring the informational need of the calling user includes processing the audio data to identify the informational need of the calling user (paragraphs [0034]-[0037]; intent of the caller is determined by speech of the caller).

Regarding claim 3, QUALCOMM discloses the method of claim 2, wherein processing the audio data further includes:
determining a textual representation of the audio data; matching one or more textual snippets of the textual representation with one or more keywords of a data store; and identifying the informational need as a need that is associated with the matched one or more keywords in the data store (paragraphs [0038]- [0040]; intent engine may match words and/or phrases in the speech input with an available set of actions that it is authorized by the user to perform).

Regarding claim 4, QUALCOMM discloses the method of claim 3, wherein processing the audio data further includes applying machine learning to the audio data to identify the informational need of the calling user (paragraphs [0034]- [0036]; please see machine-generated speech).

Regarding claim 5, QUALCOMM discloses the method of claim 1, the method further comprising, in response to inferring the informational need of the 
calling user, performing a task at the computing device based on the inferred informational need of the calling user (paragraphs [0034]- [0036]; initiate a set of configurable follow-up actions).

Regarding claim 6, QUALCOMM discloses the method of claim 5, wherein performing the task includes at least one of:
adding, based on the inferred informational need of the calling user and a current state of a calendaring application, a calendar appointment within the calendaring application (paragraphs [0038] and [0039]; caller may be calling the intended recipient to invite him/her to dinner. In response, the intent engine may take an action to schedule a dinner event in the recipient's calendar application and inform the caller that the event is on the recipient's calendar).

Regarding claim 7, QUALCOMM discloses the method of claim 1, wherein the inferred informational need of the calling user is a current location associated with the called user, wherein automatically providing the information that satisfies the inferred informational need of the calling user includes providing the current location associated with the called user to the calling computing device (paragraphs [0041] and [0043];  intent engine may identify the caller based on location information which could provide important clues about the identity of the caller).

Regarding claim 8, QUALCOMM discloses the method of claim 1, wherein automatically providing the information that satisfies the inferred informational need of the calling user is performed independent of user interaction with the computing device by the called user (paragraphs [0040]- [0042]; calling user is interactive with called user device to receive relevant answer when called user is unavailable).

Regarding claim 9, QUALCOMM discloses the method of claim 1, wherein providing the information that satisfies the inferred informational need of the calling user includes providing an audio signal to the calling computing device that includes the information that satisfies the informational need of the calling user (paragraphs [0034]- [0037]; intent of the caller is determined by speech of the caller).

Regarding claim 10, QUALCOMM discloses the method of claim 1, wherein determining that the data associated with the called user that indicates that the called user will not respond to the call comprises of calendar metadata (paragraphs [0039] and [0040]; calendar applications).

Regarding claim 11, QUALCOMM discloses The method of claim 11, further comprising: identifying, from the calendar metadata; determining that a time when the call was received coincides with the time window; and in response to determining that the time when the call was received coincides with the time window, determining that the called user will not respond to the call (paragraphs [0043] and [0050]; privilege presets 122 may include privilege settings, such as date and time of day settings, calendar state settings, location based settings).

Regarding claim 12, QUALCOMM discloses the method of claim 11, further comprising: in response to determining that the called user will not respond to the call, providing a portion of the calendar metadata to the calling computing device.

Regarding claim 13, QUALCOMM discloses the method of claim 1, further comprising: determining an urgency level of the call; and in response to determining the urgency level is above a predetermined urgency level, initiating an alert on the computing device (paragraph [0044];  when a call is determined to be urgent (e.g., related to an emergency), the intent engine may output a voice message or text message to the intended recipient indicating the call is urgent).

Claim 14 is a device claim correspond to method claim 1. Therefore, claim 14 has been analyzed and rejected based on method claim 1.

Claim 15 is a computer-readable storage medium claim correspond to method claim 1. Therefore, claim 15 has been analyzed and rejected based on method claim 1.

Regarding claim 16, QUALCOMM discloses the computer-readable storage medium of claim 15, wherein the instructions that, when executed, further configure the at least one processor of the mobile computing device to: after the determination that the data associated with the called user indicates that the called user will not respond to the call, receive audio data from the calling computing device, wherein the inferrence of the informational need of the calling user includes processing of the audio data to identify the informational need of the calling user (paragraphs [0034]-[0037]; intent of the caller is determined by speech of the caller).

Regarding claim 17, QUALCOMM discloses the computer-readable storage medium of claim 16, wherein the processing of the audio data further includes: determine a textual representation of the audio data; match one or more textual snippets of the textual representation with one or more keywords of a data store; and identify the informational need as a need that is associated with the matched one or more keywords in the data store (paragraphs [0038]- [0040]; intent engine may match words and/or phrases in the speech input with an available set of actions that it is authorized by the user to perform).

Regarding claim 18, QUALCOMM discloses the computer-readable storage medium of claim 17, wherein the processing of the audio data further includes apply machine learning to the audio data to identify the informational need of the calling user (paragraphs [0034]- [0036]; please see machine-generated speech).

Regarding claim 19, QUALCOMM discloses the computer-readable storage medium of claim 15, wherein the inferred informational need of the calling user is a current location associated with the called user, wherein the automatic provision of the information that satisfies the inferred informational need of the calling user includes provide the current location associated with the called user to the calling computing device (paragraphs [0041] and [0043];  intent engine may identify the caller based on location information which could provide important clues about the identity of the caller).

Regarding claim 20, QUALCOMM discloses the computer-readable storage medium of claim 15, wherein the automatic provision of the information that satisfies the inferred informational need of the calling user is performed independent of user interaction with the computing device by the called user (paragraphs [0040]- [0042]; calling user is interactive with called user device to receive relevant answer when called user is unavailable).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653